DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 26 April 2021 has been entered.  
Applicant’s amendments have provided new grounds for a Specification Objection.
Applicant’s arguments have overcome the interpretation under 35 USC 112(f).  Accordingly, the Claim Interpretation section has been withdrawn.
Applicant’s amendments to the claims have overcome the 35 USC 112 rejections.  However, Applicant’s amendments have provided new grounds for a rejection under 35 USC 112(b).
Although the Applicant has amended the claims and added additional limitations, it was determined that a prior art of record teaches the limitations added to the claims.  Accordingly, the grounds for rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 27 January 2022, the status of the claims is as follows: Claims 1, 3, and 7-11 have been amended.  Claims 2, 4-6, 12, and 14-22 have been cancelled.  Claims 23-25 are new.
Claims 1, 3, 7-11, 13, and 23-25 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation in claim 23, “based on determining that the object is located at only one of the first area or the second area, determine to avoid the concurrent operation.”  Alternative to modifying the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, it is noted that the conditional step of “when the object is loaded on the first working coil,” may never occur.  In particular, claim 25 does not positively recite the condition precedent (i.e. that the object is loaded on the first working coil).  Since the recited “when” condition need not be satisfied to meet the claim, the recited limitation of “wherein the reference value is preset based on an average value of power consumption of the first working coil” need not be present in order to satisfy the claim.  As such, the examiner need not present evidence establishing the obviousness of claim 25, because the conditional "when” requirement is not required to be performed under the broadest reasonable interpretation of the claim.  For the purpose of the examination, claim 25 will be interpreted as “wherein the object is loaded on the first working coil and the reference value is preset based on an average value of power consumption of the first working coil when the object is loaded on the first working coil.


This new rejection has been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-11, 13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-9277598-B2) in view of Masaaki et al. (referencing JP-2015228351-A, foreign copy provided by the Applicant for the drawings; referencing English translation of JP-2015228351-A provided by the Examiner regarding Masaaki’s disclosure) and Yun et al. (US-20160150597-A1).  
Regarding claim 1, Lee teaches an induction heating device (induction heating cooker, abstract) comprising: 
a first board (first PCB, fig. 4, item 100A) that comprises: 
a first working coil (operates two coils L1 and L2; column 9, line 42-43), 
a first inverter (fig. 4, item 30A-2) configured to apply a first resonant current (resonant condenser which provides a continuous resonance to the heating coil; resonance implies that a resonant voltage and a resonant current; column 7, lines 25-38) to the first working coil (L1; column 7, line 36) by performing a first switching operation (“Q,” column 7, line 28), and 
a first controller (fig. 4, item 60A, subsidiary control part) configured to apply a switching signal (“switching control signal,” column 7, lines 31-32; control signal is applied through driving part 50A-2, fig. 3) to the first inverter (column 8, lines 1-5); 
a second board (fig. 4, item 100B) that comprises: 
a second working coil (heating coils L3 and L4; column 9, line 47), 
a second inverter (fig. 4, item 30B-2) configured to apply a second resonant current (column 7, line 25) to the second working coil by performing a second switching operation (same operation “Q” as depicted for 30B-2 in fig. 3; Lee chose to provide a detailed description of the first control part but omitted descriptions for the other control parts although they have the same relationships; see column 6, line 40 to column 7, line 4) and 
a second controller (fig. 4, item 60B, subsidiary control part) configured to apply a switching signal (“switching control signal,” column 7, lines 31-32; control signal is applied through driving part 50B-2, fig. 3) to the second inverter (column 6, lines 50-51), and 
a main controller (fig. 3, item 70) configured to receive input from a user via an input interface (fig. 1, operation part 80; configuration described between interface 80 and main control part 70, column 8, lines 37-42; referring to a button in operation part 80, “a user through the adjustment (+/−) button,” column 8, lines 55-56) and to provide the received input to at least one of the first controller or the second controller (column 8, lines 18-26; “The main control part 70 transmits a control signal to the respective subsidiary control parts 60A, 60B, 60C, and 60D to control the operation of the heating coils L1 and L2, the heating coils L3 and L4, the heating coils L5 and L6, and the heating coils L7 and L8,” column 8, lines 23-26),
wherein the first working coil and the second working coil are configured to operate concurrently (“one or more heating coils may be operated based on the vessel position detecting operation,” column 2, lines 53-53; Lee teaches that when the vessel is detected over a coil, the coil operates or heats the vessel; Lee teaches that a “plurality of heating coils” can be operated concurrently to heat a cooking plate, column 2, lines 21-22) based on control of the first controller (“alternatively, the eight coils may be controlled by one control part without adopting a subsidiary control part,” column 8, lines 65-67), or to operate individually based on respective control of the first and second controllers (“each of the subsidiary control parts 60A, 60B, 60C, and 60D is disposed for each two heating coils,” column 8, lines 58-59), 

wherein the main controller (“The main control part 70 controls the operation of the inverter parts 30A-1 and 30A-2, 30B-1 and 30B-2, 30C-1 and 30C-2, and 30D-1 and 30D-2 to supply a heating coil (L), which is determined to have a vessel (P) placed thereon, with a high frequency power of a level that is input through the operation part 80 and to perform the cooking operation,” column 8, lines 37-42) is configured to, in response to reception of the input indicating a concurrent operation of the first and the second working coils (“a high frequency power is supplied to each of the heating coils (L) according to a command for detecting the position of a vessel (P), the command input through the operation part 80,” column 8, lines 33-36; a “concurrent operation” is construed as being positive detection of the object placed on coils L1 or L2 and L3 or L4), determine whether to perform the concurrent operation based on results of a first object detection operation (construed as detection using detection parts 40A-1, 40A-2, 40B-1, or 40B-2) and a second object detection operation (construed as detection using detection parts 40A-1, 40A-2, 40B-1, and 40B-2), 
wherein the first object detection operation (detection using detection parts 40A-1, 40A-2, 40B-1, or 40B-2) is performed based on first information (“value of electric current flowing through each of the heating coils (L),” column 8, lines 27-28) to determine whether an object is located (“for detecting the position of a vessel (P),” column 8, lines 35-36) on at least one of a first area of the induction heating device corresponding to the first working coil (detection parts 40A-1 and 40A-2 are used to detect whether the vessel is on coils L1 or L2, respectively, referring to fig. 3) or a second area of the induction heating device corresponding to the second working coil (detection parts 40B-1 and 40B-2 are used to detect whether the vessel is on coils L3 or L4, respectively, referring to fig. 3), the first information including a first resonant current-related value (“resonance voltage to the heating coil,” column 3, line 59; resonance voltage implies resonance current) of the first working coil that is detected by the first controller (“value of electric current flowing through each of the heating coils (L), the value detected through the detection parts 40A-1 and 40A-2, 40B-1 and 40B-2, 40C-1 and 40C-2, and 40D-1 and 40D-2,” column 8, lines 27-30; fig. 3 shows the connection between 60A and 40A-1 as well as 40A-2) and a second resonant current-related value (detection of current by detection parts 40B-1 and 40B-2, fig. 3) of the second working coil (L3 and L4, fig. 3) that is detected by the second controller (60B, fig. 3), 
wherein the second object detection operation (detection using detection parts 40A-1, 40A-2, 40B-1, and 40B-2) is performed based on second information (detection using detection parts 40A-1, 40A-2, 40B-1, and 40B-2) to determine a location of the object among the first area (coils L1 and L2, fig. 3) and the second area (coils L3 and L4, fig. 3), the second information including the first resonant current-related value and the second resonant current- related value (“value of electric current flowing through each of the heating coils (L), the value detected through the detection parts 40A-1 and 40A-2, 40B-1 and 40B-2, 40C-1 and 40C-2, and 40D-1 and 40D-2,” column 8, lines 27-30; the main part 70 determines which coils the vessel is on based on the detected values of the current detected by the detection parts shown in fig. 3), 
wherein the first resonance current-related value corresponds to a value of a first resonance current (current detected by detection parts 40A-1 and 40A-2) of the first working coil (L1 and L2; “value of electric current flowing through each of the heating coils (L),” column 8, lines 27-30) or a first power consumption (not explicitly disclosed) according to the first resonance current (“resonance voltage to the heating coil,” column 3, line 59; resonance voltage implies resonance current), 
wherein the second resonance current-related value corresponds to a value of a second resonance current (current detected by detection parts 40B-1 and 40B-2) of the second working coil (L3 and L4; “value of electric current flowing through each of the heating coils (L),” column 8, lines 27-30) or a second power consumption according to the second resonance current (not explicitly disclosed), and 
wherein the main controller is further configured to: 
based on performing the first object detection operation (detection using detection parts 40A-1, 40A-2, 40B-1, or 40B-2) and the second object detection operation (detection using detection parts 40A-1, 40A-2, 40B-1, and 40B-2), determine that the object is located at both of the first area and the second area or that the object is located at one of the first area or the second area (“the main part 70 detects a heating coil (L) on which a vessel (P) is placed,” column 8, lines 30-31; examiner is construing this teaching such that the main part 70, which is a “microcomputer,” column 8, line 15, inherently determines whether the vessel is placed on the combined coils, L1 or L2 and L3 or L4, or on separate individual coils, L1, L2, L3, or L4;), 
based on determining that the object is located at both of the first area and the second area, determine to perform the concurrent operation (if the vessel is detected at L1 or L2 and L3 or L4, then at least two coils, L1 or L2 and L3 or L4, would operate, which the examiner is construing as “concurrent operation”), 
based on determining that the object is located at one of the first area or the second area (“if a vessel (P) is not placed on a heating coil (L),” column 2, line 31), determine a difference between the total value and one of the first resonant current-related value or the second resonant current-related value (“the heating coil (L) is determined as a heating coil which does not have a vessel (P) placed thereon and thus the heating coil (P) is not operated,” column 4, lines 33-36), 
based on the difference being greater than or equal to a reference value (“the critical value is a reference value used to determine whether a vessel (P) is placed on a heating coil (L),” column 12, lines 50-52), determine to perform the concurrent operation (“if a value of electric current flowing through the heating coil exceeds a critical value, the control part may determine the heating coil as a heating coil having the vessel placed thereon,” column 4, lines 27-31; see also MPEP 2114, which provides guidance as to whether functional language should be considered inherent or not inherent; the examiner determined that the functional limitations related to the positional determinations made by the controllers, as recited by this claim, would be inherent to the control parts taught by Lee, because the claim requires no additional structure to that taught by Lee; furthermore, Lee’s teaching that the control parts individually identify whether the vessel is located on separate coils infers that the main control part can also determine whether the vessel is placed on two or more coils; Lee teaches that the main control unit is a “main-microcomputer,” column 1, line 53, and this determination would be inherent to a computer).
Lee does not explicitly disclose the first information including a total value; determine a difference between the total value and one of the first resonant current-related value or the second resonant current-related value; based on a determination to perform the concurrent operation, provide a control command related to the concurrent operation to the first and second controllers to thereby operate the first and the second working coils at an in-phase state or at an out-of-phase state by 180 degrees.  
However, in the same field of endeavor of induction heating systems, Masaaki teaches wherein the main controller (although Lee teaches multiple control units, Masaaki only teaches one control unit, a control circuit 9, fig. 1) is further configured to: based on a determination to perform the concurrent operation (page 11, lines 43-page 12, line 9; setting the control signals is construed as a “determination”), provide a control command related to the concurrent operation to the first and second controllers to thereby operate the first and the second working coils (control circuit 9 sets the control signals for each of the inverters, 3-1 to 3-4, which are connected to their respective coils, 50-1 to 50-4; page 11, lines 43-46) at an in-phase state (fig. 38, both “a” waveform of coil 50-1 and “c” waveform of coil 50-3 are in-phase; likewise, “b” waveform of coil 50-2 and “d” waveform of coil 50-4 are in-phase; fig. 29 shows the arrangement of the coils) or at an out-of-phase state by 180 degrees (fig. 38, waveforms “a” and “c” for coils 50-1 and 50-3 are out 180 degrees out of phase with “b” and “d,” waveforms for coils 50-2 and 50-4).  

Masaaki, fig. 25

    PNG
    media_image1.png
    679
    1274
    media_image1.png
    Greyscale


Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) in order to implement better use of few coils by heating the regions between the coils, which would allow for a lower cost to an induction heating apparatus (Masaaki, page 2, lines 19-23).  
Lee/Masaaki do not explicitly disclose the first information including a total value; determine a difference between the total value and one of the first resonant current-related value or the second resonant current-related value.
However, in the same field of endeavor of induction heating systems, Yun teaches the first information including a total value (“a sum of the output levels set in the second heating coil L2 to the fourth heating coil L4,” para 0197; “The control unit 100 may…distribute the current to distribute the power supplied to the heating coils,” para 0100); determine a difference between the total value and one of the first resonant current-related value or the second resonant current-related value (””the control unit 100 may determine priorities of the plurality of heating coils, and divide the power provided to the plurality of heating coils,” para 0101).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combined invention of Lee/Masaaki to include,  determining the total load to be consumed by the coils and then selectively cutting off the supply to a coil, in view of the teachings of Yun, by performing addition and division operations in the main-microcomputer, as taught by Lee, in order to limit the maximum available AC power applied to the heating coils, which is well known in the art (Yun, paragraphs  0014, and 101).
Regarding claim 3, Lee teaches wherein, in response to the determination to perform the concurrent operation, the first controller (fig. 4, item 60A) is configured to, apply a first switching signal (“switching control signal…50A-2,” column 7, lines 31-33) to the first inverter (fig. 3, item 30A-2) and a second switching signal (“switching control signal,” column 7, lines 31-33; Lee’s teaching in this section to the 60-A circuit in fig. 3 applies to 60-B circuit as well; based on Lee’s teaching that the eight coils can be controlled by one control part, construed such that 60A control part can provide a switching signal to inverter 30B-2 through the driving part 50B-2) to the second inverter (fig. 4, item 30B-2; alternatively, the eight coils may be controlled by one control part without adopting a subsidiary control part; column 8, lines 65-67), and 
wherein, in response to a determination to perform an individual operation of the first and second working coils (as shown in fig. 3, the first subsidiary control part 60A controls coils L1 and L2, and the second subsidiary control part 60B controls coils L3 and L4, which is construed as separate, individual operations), the first controller is configured to apply the first switching signal to the first inverter (control part 60A controls inverter 30A-2, fig. 3; “switching control signal,” column 7, lines 31-32), and the second controller is configured to apply the second switching signal to the second inverter (control part 60B controls inverter 30B-2, fig. 3; “switching control signal,” column 7, lines 31-32).
Lee does not teach claim 7.  
However, in the same field of endeavor of induction heating systems,  Masaaki teaches wherein the first controller (control circuit 9, fig. 1) is further configured to, in response to reception of the input indicating the concurrent operation (a “concurrent operation” is construed as at least one coil operating, fig. 29) of the first and the second working coils (two adjacent coils, fig. 29) and that a first region (“the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power,” page 12, line 1; diagram of coils is shown in fig. 29; thus, Masaaki teaches having the same phase between coils in order to reduce the thermal heat applied to the region between the coils) of the induction heating device located between the first and the second working coils does not correspond to a target heating region (example of stew cooking where coils are set to same phase to reduce scorching, page 14, lines 20-21), provide the first switching signal to the first inverter and the second switching signal (the control signals for the in phase configuration that are sent to the inverters are shown at the bottom of fig. 32; these control signals at the bottom of fig. 32 are construed as the claimed “switching signals”) to the second inverter (control circuit 9 controls each of the inverters, 3-1 to 3-4; page 8, lines 47-48), the second switching signal being in phase with the first switching signal (same phase to lower the thermal power, page 12, line 1).  
Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (Fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) in order to implement better use of a few coils by heating the regions between the coils, which would allow for a lower cost to an induction heating apparatus (Masaaki, page 2, lines 19-23).
Lee does not teach claim 8.
However, in the same field of endeavor of induction heating systems,  Masaaki teaches wherein the first controller (control circuit 9, fig. 1) is further configured to, in response to reception of the input indicating the concurrent operation (a “concurrent operation” is construed as at least one coil operating, fig. 29) of the first and the second working coils (two adjacent coils, fig. 29) and that a first region (“the currents flowing through the two adjacent two heating coils 50…controls the current phase difference to the opposite phase to increase the thermal power,” page 12, lines 1-2) of the induction heating device located between the first and the second working coils corresponds to the target heating region (user designates cooking with a high flame, the current phase difference of the coil is reversed, page 14, line 21), provide the first switching signal to the first inverter and the second switching signal (the control signals for the in phase configuration that are sent to the inverters are shown at the bottom of fig. 38; these control signals at the bottom of fig. 38 are construed as the claimed “switching signals”) to the second inverter (page 8, lines 47-48), the second switching signal being out of phase from the first control signal by 180 degrees (embodiment where the currents are reversed, page 11, lines 43-46).  
Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (Fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) in order to implement better use of a few coils by heating the regions between the coils, which would allow for a lower cost to an induction heating apparatus (Masaaki, page 2, lines 19-23).
Lee does not teach claim 9.
However, in the same field of endeavor of induction heating systems,, Masaaki teaches wherein the main controller is further configured to: set a first region (“the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power,” page 12, line 1) of the induction heating device located between the first and the second working coils as a non-target region (fig. 34, regions 52-12 and 52-34 are not-heated); and drive the first working coil and the second working coil at a same frequency in the in-phase state (in the fig. 34 embodiment, current flows in the same direction, page 10, lines 19-22) to heat a second region (fig. 34, regions 52-23 and 52-41) of the induction heating device corresponding to edges of the first and the second working coils (comparison between fig. 33 and 34 shows these regions correspond with the edges of the coils), the second region being located outside of the first region (in fig. 34, the regions 52-23 and 52-41 are outside regions 52-12 and 52-34).  
Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (Fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) in order to implement better use of a few coils by heating the regions between the coils, which would allow for a lower cost to an induction heating apparatus (Masaaki, page 2, lines 19-23).
Lee does not teach claim 10.  
However, in the same field of endeavor of induction heating systems,  Masaaki teaches wherein the main controller is further configured to: set a first region (“the currents flowing through the two adjacent two heating coils 50…controls the current phase difference to the opposite phase to increase the thermal power,” page 12, lines 1-2) of the induction heating device located between the first and the second working coils as a target heating region (fig. 30, regions 52-12, 23, 34, and 41 would be targeted heating regions according the right-hand-rule for magnetic flux as it relates to electric current) and drive the first working coil and the second working coil at a same frequency in the out-of- phase state by 180 degrees to heat the first region (embodiment described in claim 1 where the current in the coils adjacent to each other are out of phase by 180 degrees, see waveforms in fig. 38). 
Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (Fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) in order to implement better use of a few coils by heating the regions between the coils, which would allow for a lower cost to an induction heating apparatus (Masaaki, page 2, lines 19-23).
Regarding claim 11, Lee teaches wherein the first board further comprises a first circuit (inverter circuit may include a switching device which includes an Insulated Gate Bipolar Transistor or IGBT, column 3, lines 58-65).  Lee does not explicitly disclose that the circuit is configured to transmit the switching signal to the second inverter based on a power supply for the second controller being different from a power supply for the first controller.  
However, in the same field of endeavor of induction heating systems, Yun teaches that the circuit (fig. 4, control unit 100) is configured to transmit the switching signal to the second inverter (para 0208) based on a power supply for the second controller being different from a power supply for the first controller (second AC power supply unit 212, para 0208).  
Therefore, it would have been obvious to adapt Lee and Masaaki in view of Yun to include a power supply unit that includes a first power supply unit and a second power supply unit and a current transformer configured to adjust the magnitude of a resonant current in order to provide different power supply units for heating coils in a high power burner such that  current flow to the coils could be proportionally reduced by a current transformer  enabling moderate heating of the coils and such that the power demands of a high power burner would be distributed across two power sources instead of one so as to supplement the power provided to the coils based on an increased power demand (Yun, paragraphs 0010 and 0014).
Regarding claim 13, Lee teaches wherein the first board (first PCB, fig. 4, item 100A) further comprises: a first resonant capacitor (fig. 3, resonant condensers, “C” are connected to the inverter parts 30A-1 and 30A-2, connected to board 100A in fig. 4) connected to the first working coil (fig. 3, in parallel with coils L1 and L2); and a first current transformer (detection parts 40A-1 and 40A-2, column 7, lines 57-67) from the first inverter (fig. 3, detection parts 40A-1 and 40A-2 are connected to inverter parts, 30A-1 and 30A-2) and to transmit the first resonant current (column 7, line 35) to the first working coil (fig. 3, coils L1 and L2) and wherein the second board (fig. 4, item 100B) further comprises: a second resonant capacitor (fig. 3, resonant condensers, “C” are connected to the inverter parts 30B-1 and 30B-2, connected to board 100B in fig. 4) connected to the second working coil (fig. 3, in parallel with coils L3 and L4), and a second current transformer (detection parts 40B-1 and 40B-2, fig. 3) from the second inverter (fig. 3, detection parts 40B-1 and 40B-2 are connected to inverter parts, 30B-1 and 30B-2) and to transmit the second resonant current (column 7, line 35) to the second working coil (fig. 3, coils L3 and L4).  Lee does not disclose a current transformer configured to adjust the magnitude of a resonant current.  
However, in the same field of endeavor of induction heating systems, Yun teaches a current transformer configured to adjust the magnitude of a resonant current (paras 0155 and 0156).  
Therefore, it would have been obvious to adapt Lee and Masaaki in view of Yun to include a power supply unit that includes a first power supply unit and a second power supply unit and a current transformer configured to adjust the magnitude of a resonant current in order to provide different power supply units for heating coils in a high power burner such that  current flow to the coils could be proportionally reduced by a current transformer  enabling moderate heating of the coils and such that the power demands of a high power burner would be distributed across two power sources instead of one so as to supplement the power provided to the coils based on an increased power demand (Yun, paragraphs 0010 and 0014).
Regarding claim 23, Lee teaches wherein the main controller (main control part 70, fig. 3) is further configured to: based on the difference being less than the reference value, determine that the object is located at only one of the first area or the second area (“The critical value is a reference value used to determine whether a vessel (P) is placed on a heating coil (L),” column 12, lines 50-52); and based on determining that the object is located at only one of the first area or the second area, determine to avoid the concurrent operation (if the current value is less than the critical value, then the heating coil “is not operated for cooking food,” column 12, lines 64-column 13, line 2).
Regarding claim 24, Lee teaches wherein the main controller (main control part 70, fig. 3) is further configured to, based on the difference being greater than or equal to the reference value, determine that the object is located at portions of both of the first area and the second area (“If a value of electric current flowing through a heating coil (L) exceeds a preset critical value, that is, a vessel (P) occupies over 40% of the area of a heating coil (L), the heating coil (L) is determined as a heating coil having a vessel placed thereon and is operated for cooking food,” column 12, lines 60-64).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-9277598-B2) in view of Masaaki et al. (referencing JP-2015228351-A, foreign copy provided by the Applicant for the drawings; referencing English translation of JP-2015228351-A provided by the Examiner regarding Masaaki’s disclosure) and Yun et al. (US-20160150597-A1) as applied to claim 1 above and further in view of Sang Ju (KR-2016146376-A, referencing foreign version for the drawings; referencing English translation of provided by the Examiner regarding Sang Ju’s disclosure).  
Lee teaches the invention as described above but does not explicitly disclose wherein the reference value is preset based on an average value of power consumption of the first working coil when the object is loaded on the first working coil.
However, in the same field of endeavor of induction heating systems, Sang Ju teaches wherein the reference value is preset based on an average value of power consumption of the first working coil when the object is loaded on the first working coil (“the controller 140 may use the average value of the first current for a predetermined time interval to determine whether the detected first current is greater than or equal to the reference current value,” top of page 8; obvious to determine the average power once the average current is known).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combined invention of Lee to include, using an average current value, in view of the teachings of Sang Ju, for the reference value, as taught by Lee, in order to determine that if the current is equal to or greater than the reference current value, then the controller can determine that the load exists on the coil, for the advantage detecting information related to the state of the load and then controlling the output of the inverter based on the received information, e.g., when a boiling state is reached in a load (Sang Ju, page 3, top to middle of page and page 8, middle of page)
	Response to Argument
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U.S.C. §103
	On pages 11-12, the Applicant states the following regarding Lee (US-9277598-B2):
“Lee, however, fails to describe or suggest the above-noted features added as a consequence of the amendments set forth above. In particular, Lee's main control part 70 is not configured to, "in response to reception of the input indicating a concurrent operation of the first and the second working coils, determine whether to perform the concurrent operation based on results of a first object detection operation and a second object detection operation," as claimed. Rather, Lee merely describes that "a user needs to place a vessel on a cooking plate and perform a vessel position detection operation to detect the position of the heating coil where the vessel is placed before the cooking is performed. Thereafter, the induction heating cooker performs the cooking by only operating a heating coil where the vessel is placed, according to the vessel position detection operation." Lee at 2:16-23 (emphasis added). That is, Lee describes a "vessel position detection operation" performed by a user. Id” (emphasis, Applicant’s).

However, lines 16-17 of claim 1 require “a main controller configured to receive input from a user via an input interface.”  Thus, receiving user input is one of the limitations in claim 1, and it is unclear to the examiner why Lee’s teaching of a “’vessel position detection operation’ performed by a user” would cause Lee to “fail to describe or suggest the above-noted features,” as argued by the Applicant, when user input is a requirement of the claim.  
	On page 12, the Applicant argues that “Lee is completely silent about ‘a difference between the total value and one of the first resonant current-related value or the second resonant current-related value.”’  The examiner agrees that Lee does not disclose calculating a total value of the currents for the coils and then subtracting one of amperage values from the total value.  However, this limitation is in a section of the claims, where the heading is “wherein the main controller is configured to…”  Section 2114 of the MPEP state that “apparatus claims cover what a device is, not what a device does“ and that “if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.”  Lee teaches using a microcomputer to determine if a vessel is on the coils and if so, then whether to apply voltage to the coils based on a comparison of the detected current with a critical value.  Inherently, a microcomputer can perform addition and subtraction calculations, especially a microcomputer that is taught as comparing a detected current value with a critical value, where a subtraction calculation would be required.  Although MPEP 2114 permits that “computer-implemented functional claim limitations may narrow the functionality of the device, by limiting the specific structure capable of performing the recited function,” in the section of claim 1 that beings “wherein the main controller is further configured to…” (lines 42-56 of claim 1) and which the Applicants rely on for their arguments, these limitations are entirely functional.  In other words, no mention is made in this section of the inverters or the coils that make up the structure of the claim.
Furthermore, the examiner relied on the Applicant’s fig. 7 for understanding the new limitations of claim 1.  This figure shows two object detection operations (S110 and S160).  Step S110 is a detection step for both coils; step S160 is a detection step for each individual coil.  In comparison with Lee, Lee clearly teaches detecting individual coils (Applicant’s step 160) but is silent about detecting the combined current of the coils (Applicant’s step 110).  However, if the microcomputer detects the individual currents of each of the coils, then inherently, the microcomputer should also be able to determine the combined currents of the coils.  Yun (US-20160150597-A1) is used to show that adding currents together and then subtracting the amperage values from the total would be an obvious modification of Lee for one of ordinary skill in the art.
	For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/5/2022/SANG Y PAIK/Primary Examiner, Art Unit 3761